Rosellini, J.
(dissenting) — The facts of this case are that *550on October 14, 1978, at about 3:30 a.m., an officer of the Sedro Woolley Police Department saw the defendants standing in an alley behind a Sedro Woolley drugstore. After losing sight of them momentarily, he saw them at the rear of a storage building down the alley from the drugstore. The defendants walked rapidly to their car and commenced to back out. As they did so, the officer stopped them and asked what they were doing. Deveny and Rodriquez replied that they were lost and asked for directions to Anacortes which the officer provided. The defendants then drove off. Shortly thereafter, the officer noticed a jack protruding from the back door of the drugstore. He radioed for assistance, then followed the defendants, who were stopped, questioned, and arrested.
At trial, a Sedro Woolley garbage collector testified that on the following Monday morning he was collecting garbage in the alley behind the drugstore when he discovered a loaded gun and small pry bar in one of several boxes next to a garbage container. This was the first collection since Friday morning. The garbage container was located adjacent to the storage building and near the place where the officer had seen the defendants. No identifiable fingerprints were found on the gun, but prints of the defendant Deveny were found on the door of the drugstore. An expert testified at the trial that there were marks on the alley door of the drugstore which probably had been made by the pry bar.
Was there sufficient evidence to submit the firearm issue to the jury? The rule is that where the trial court has a reasonable basis to believe from the evidence that the defendant, if guilty, was in possession of a firearm during the commission of the offense, it may submit the question to the jury. See State v. Slaughter, 70 Wn.2d 935, 940, 425 P.2d 876 (1967).
In this case, the trial court had a reasonable basis to believe that while attempting to break into the drugstore, the defendants saw the officer's patrol car and broke off the attempt. While going back to their car, the defendants then got rid of the pry bar and gun where they were later found. *551There may be other hypotheses to explain the location of the gun and pry bar, but it is not the function of the trial court to weigh the merits of the various hypotheses; the jury is the exclusive judge of the weight of the evidence. State v. Randecker, 79 Wn.2d 512, 487 P.2d 1295 (1971). There was before the trial court a reasonable basis to believe the defendants were in possession of the gun during the attempted burglary so it was a jury question, not one of law for the court.
The evidence was circumstantial in character, but that does not detract from its value. It would be a bizarre coincidence indeed if some other person had found himself compelled to dispose of a loaded gun in the same box with the defendants' burglary tool on the same weekend. In my opinion, the only reasonable inference to be drawn from the evidence is that the gun was placed there by the defendants.
I am also of the opinion that the Court of Appeals correctly answered the defendants' contentions regarding jury instructions.
I would affirm.
Dimmick, J., concurs with Rosellini, J.